internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-168973-02 date date trust a b_trust a_trust b state court foundation charity a b c d e f plr-168973-02 dear this letter responds to your letter received date as well as additional correspondence submitted on behalf of the trust requesting the following rulings regarding the proposed division of the trust into trust a and trust b the division of the trust into trust a and trust b will not cause the trust trust a or trust b to fail to qualify as a charitable_remainder_trust under sec_664 of the internal_revenue_code the division of the community_property interest of a and b in the trust into trust a and trust b will not be subject_to gift_tax as to a or b because the division is a transfer of property pursuant to a divorce under sec_2516 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of the trust under sec_507 will carry over to trust a and trust b in proportion to the amount of the trust’s assets transferred to trust a and trust b subject_to any liability the trust has under chapter of the code to the extent not already satisfied by the trust the division of the trust pursuant to divorce into trust a and trust b will not result in taxable_income to a or b pursuant to sec_1041 if reasonable in amount payment from trust assets of legal fees and other expenditures incurred by the trust to effect the division of the trust will not constitute an act of self-dealing under sec_4941 or constitute taxable_expenditures under sec_4945 facts a and b as husband and wife created the trust on a both are the grantors initial trustees and beneficiaries of the trust the trust was drafted to qualify as a charitable_remainder_unitrust crut within the meaning of sec_644 the trust is irrevocable and governed by the laws of state trust assets were valued at approximately b as of c by the terms of the trust instrument a and b receive in equal monthly installments an amount equal to d percent of the net fair_market_value of trust assets measured as of the first day of the tax_year with any trust income exceeding this amount being added to principal payments from the trust are to continue as long as a or b is alive upon the death of the second of a or b_trust corpus is to be distributed to the foundation or other public_charities described in sec_170 sec_2055 and sec_2522 a and b reserve the power to change the charitable_remainder beneficiary plr-168973-02 on e b commenced an action in the court to dissolve the marriage the divorce decree was entered on f by the terms of the property settlement agreement the parties propose to divide the trust into two separate trusts trust a and trust b each of which is intended to qualify as a crut under sec_664 as proposed there will be a pro_rata division of all the assets in the trust with of each asset being transferred into each of trust a and trust b a will be the sole trustee and income_beneficiary of trust a and b will be the sole trustee and income_beneficiary of trust b payments will be made to the beneficiaries from each trust in an amount equal to of the net fair_market_value of trust assets measured as of the first day of each tax_year a and b after the division will receive the same amounts in the aggregate they would have received before the division trusts a and b will make payments to their respective income_beneficiary for each beneficiary’s lifetime neither a nor b will retain a survivorship interest in the other’s trust on termination of each trust on the death of the income_beneficiary the trustee shall distribute the remaining principal and income to the designated charitable_remainder beneficiary the foundation for trust a and the charity for trust b or to other public_charities described in sec_170 sec_2055 and sec_2522 a and b will reserve the power to change the charitable_remainder beneficiary of their respective trusts issue law and analysis sec_664 provides that a charitable_remainder_unitrust crut is a_trust a from which a fixed percentage which is not less than nor more than of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by trust for such use and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least of the net fair_market_value of such property as of the date such property is contributed to the trust sec_170a allows a deduction for a contribution of a remainder_interest in property transferred in trust if the trust is a charitable_remainder_annuity_trust or plr-168973-02 unitrust described in sec_664 under sec_1_664-1 of the income_tax regulations a charitable_remainder_trust must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust sec_170 and sec_664 are intended to make sure that charitable beneficiaries of charitable_remainder trusts receive remainders equal to the amount claimed as a charitable deduction by the creator of the trust see s rep no 91st cong 1st sess after the division of trust into trust a and trust b the total unitrust_amount to be paid annually will not change a and b will receive the same aggregate amount after the division as they receive currently as a result the charitable_remainder beneficiaries will receive what they were entitled to receive before the trust was divided issue sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2516 provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth issue sec_3 under sec_4947 sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations plr-168973-02 sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax- exempt status or the fair_market_value of the assets sec_507 defines the term aggregate tax_benefit which term is used in sec_507 as one means to measure the sec_507 tax sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation’s making of any taxable_expenditure under sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust and a foundation_manager including a trustee sec_1_507-3 provides in part that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and i provide in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the plr-168973-02 meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence as a crut under sec_664 the trust is a split-interest trust described in sec_4947 and therefore treated generally as if it were a private_foundation although split interest trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_507 is applicable to the division of the trust the transfer of all of the trust’s assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and c ii of the regulations accordingly under sec_1_507-3 the two unitrusts will not be treated as newly created private_foundations further these trusts shall under sec_1_507-3 succeed to the aggregate tax_benefit of the transferor organization the trust on a pro_rata basis determined by the fair_market_value of the assets under sec_1_507-3 the assets will be subject_to any liability the trust may have under chapter a and b are disqualified persons with respect to the trust under sec_4946 because they are substantial contributors to the trusts and are trustees the only interest that either a or b had in the trust was the payment of the unitrust_amount under the provisions of sec_664 they have each exchanged a one-half interest in a unitrust payment in the trust for a full unitrust payment in a_trust having fewer assets one-half of the assets of the trust prior to its division thus they are likely to receive more or less the same unitrust payment as before the trust principal remains preserved for charitable interests there has been no increase in the unitrust_amount at the expense of the charitable interest any expenses paid pursuant to the division of the trust assuming such expenses are reasonable are justified as necessary to facilitate the smooth functioning and operation of the trust which was likely not possible under the prevailing divorce proceedings there are no other transactions with the income beneficiaries that affect the trust principal accordingly no self-dealing plr-168973-02 transaction will occur within the meaning of sec_4941 based on the same analysis as applied in the preceding paragraph no taxable_expenditures have occurred under sec_4945 see also sec_53_4945-6 of the foundation regulations issue sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce with respect to such a transfer sec_1041 provides that for purposes of subtitle a the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 was added to the code by sec_421 of the tax_reform_act_of_1984 1984_act pub_l_no it provides a broad non-recognition rule for transfers of property between spouses and former spouses the house report accompanying the 1984_act expresses the intent of congress behind sec_1041 furthermore in divorce cases the government often gets whipsawed the transferor will not report any gain on the transfer while the recipient spouse when he or she sells is entitled under the 370_us_65 rule to compute gain_or_loss by reference to a basis equal to the fair_market_value of the property at the time received the committee believes that to correct these problems and make the tax laws as unintrusive as possible with respect to relations between spouses the tax laws governing transfers between spouses and between former spouses should be changed the bill provides that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor’s basis thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws plr-168973-02 h_r rep no 98th cong 2d sess part pincite house report for purposes of subtitle a sec_1041 specifically provides for the nonrecognition_of_gain_or_loss on any transfer of property incident_to_divorce the broad application of this provision is consistent with the legislative_history with respect to the divorce-related transfers of annuities and beneficial interests in trusts the legislative_history states that where an annuity is transferred or a beneficial_interest in a_trust is transferred or created incident_to_divorce_or_separation the transferee will be entitled to the usual annuity treatment including recovery_of the transferor’s investment_in_the_contract under sec_72 or the usual treatment as the beneficiary of a_trust by reason of sec_682 id this statement of congressional intent supports the application of sec_1041's nonrecognition treatment to the facts of this case by dividing the trust into two equal charitable_remainder trusts one for the benefit of each a and b essentially are transferring incident_to_divorce one-half of their interests in the trust to the other spouse thus for purposes of the income_tax no gain_or_loss will be recognized by either a or b on the transfer of any interest in the trust to the other spouse which will constitute the corpus of their respective trusts by its terms sec_1041 shields taxpayers from the recognition of gain_or_loss with respect to certain transfers we make no determination regarding the inclusion in gross_income of any item_of_income as opposed to gain by a or b or the trust as a result of the proposed division conclusions based solely on the facts and representations submitted by company we conclude that- the proposed division of the trust into trust a and trust b will not cause the trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 the division of the community_property interest of a and b in the trust into trust a and trust b will not be subject_to gift_tax as to a or b because the division is a transfer of property pursuant to a divorce under sec_2516 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of the trust under sec_507 will carry over to trusts a and b in proportion to the amount of the trust’s assets transferred to trusts a and b the assets will be subject_to any liability that the trust has under chapter of plr-168973-02 the code to the extent not already satisfied by the trust no gain_or_loss will be recognized by a or b on the division of the trust if reasonable in amount payment of the legal and other expenditures incurred by the trust to effect the proposed division out of the assets of the trust will not constitute an act of self-dealing under sec_4941 or constitute a taxable_expenditure under sec_4945 except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding whether the trust qualifies as a charitable_remainder_trust under sec_664 or whether trusts a and b will qualify as charitable_remainder trusts under sec_664 whether the division of the trust will result in any income being subject_to income_tax sec_1041 is limited by its terms to the nonrecognition_of_gain_or_loss or whether the legal or other expenditures incurred by the trust were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of these expenses was consistent with ordinary business care and prudence these rulings are directed only to the taxpayer who requested them sec_6110 provides that they may not be used or cited as precedents under a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to the trust this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
